Order entered February 6, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01013-CV

  LUXOTTICA OF AMERICA INC. F/K/A LUXOTTICA RETAIL NORTH AMERICA
 INC. AND EYEMED VISION CARE LLC, GUTMAN VISION, INC., ALEX GUTMAN,
                    AND MILANA GUTMAN, Appellants

                                              V.

       JEFFREY GRAY, DAWN GRAY AND BRAVE OPTICAL, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-07929

                                          ORDER
       Before the Court is appellees’ February 5, 2020 second unopposed motion for extension

of time to file their briefs. We GRANT the motion and ORDER the briefs be filed no later than

March 11, 2020. We caution appellees that further extension requests will be disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE